Opinion by
Reeder, J.,
The only question raised by the several assignments of error is whether the court below erred in striking from the guardian’s account a credit of $780 for the support and maintenance of his ward. We can find no error in the findings of .the auditor, or in the decree of the court below. The entire question is so ably and correctly discussed in the opinion of the auditor and *409the learned court, and their conclusions of law so exact as applicable to the facts, that any further discussion by us would be mere repetition. We therefore dismiss the assignments of error and affirm the decree of the court below.
Decree affirmed.